February 6, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Kedem Pharmaceuticals Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Kedem Pharmaceuticals Inc. dated February 6, 2013. We agree with the statements concerning our Firm in such Form 8-K. Yours very truly, /s/ Leed Advisors Inc. Leed Advisors Inc. Chartered Accountants Enclosures
